EXHIBIT 10.96



STATE OF VERMONT
PUBLIC SERVICE BOARD



Docket No. 7321

Tariff filing of Central Vermont Public Service
Corporation requesting a 4.46% increase in its
rates, effective June 29, 2007, for
implementation as of February 1, 2008



)
)
)
)

MEMORANDUM OF UNDERSTANDING

            This Memorandum of Understanding (the "MOU" or "Memorandum") sets
forth the agreements reached between the Vermont Department of Public Service
("DPS" or the "Department"), and Central Vermont Public Service Corporation
("CVPS," "Central Vermont" or the "Company") (together, the "Parties"),
regarding CVPS's rate increase request as filed with the Vermont Public Service
Board ("PSB" or the "Board") in the above-referenced docket.

Introduction and Recitals

            1.     On May 15, 2007, CVPS filed a request for a retail rate
increase of $12.414 million, or 4.46%, in annual revenues, based on a calendar
2006 test year. Direct testimony and workpapers describing the Company's request
were included in the May 15, 2007 filing. On June 22, 2007, at the
recommendation of the DPS, the Board suspended the Company's request and opened
the instant investigation. On June 21, 2006, the Board convened a prehearing
conference. On July 11, 2007, the Board issued its Prehearing Conference
Memorandum, which set a schedule for the case. No Parties sought intervention in
the docket. On July 13, 2007, the Board ordered implementation of the Protective
Agreement, which was entered by CVPS and the DPS on July 6, 2007. A duly noticed
public hearing was held August 13, 2007, utilizing the Vermont Interactive
Television network system. By letters dated September 5, 2007, September 11,
2007, November 1, 2007, and November 8, 2007, CVPS requested extensions to and
suspension of the schedule to facilitate settlement discussions with the DPS,
which requests were granted by the Board. By letter dated November 21, 2007,
CVPS provided notice to the Board that a settlement in principle had been
reached. The Parties entered this Memorandum of Understanding incorporating the
settlement in principle on November 29, 2007.

            2.     The DPS conducted informal and formal discovery relating to
CVPS's filing.

            3.     The undersigned Parties have engaged in extended discussions
and review with respect to CVPS's rate increase request.

            4.     The Parties agree to the settlement contained within this
MOU.

Cost of Service

            5.    Rate increase and effective date: The undersigned Parties
agree that a rate increase in CVPS's annual revenues from retail customers of
approximately $6.402 million, or 2.3%, effective with bills rendered on or after
February 1, 2008, will result in just and reasonable rates subject to the terms
of this MOU.

            6.     Cost of Service: The detailed, line item settlement of CVPS's
Cost of Service, rate base, and cost of capital are as set forth in Attachment
1. The Parties accept the attached Cost of Service, rate base, and cost of
capital (Attachment 1) because the overall rate level established by this
Memorandum will be just and reasonable subject to the terms and conditions
hereof.

            7.     Domestic production gross receipts charge. This settlement
will yield a domestic production gross receipts charge of $0.0137030/kWh. This
rate is for the purpose of computing revenue to be used for calculating the
domestic production activities deduction while these rates are in effect.

            8     ROE: The Company's allowed rate of return on common equity
shall be 10.71%.

            9.     Tariff pages: CVPS shall file tariffs in conformance with the
rates included in this MOU within five business days after a Board order
approving the rate change.

            10.    Cow Power rate: The $0.04/kWh premium included in the "Cow
Power" rate is a fixed amount which is not applied to CVPS's revenue requirement
and is not calculated from the underlying CVPS Cost of Service or rate changes
based thereon. Accordingly, the $0.04/kWh premium is not changed by the rate
change proposed in this MOU. This MOU does not resolve whether the $0.04/kWh
premium is still appropriate. CVPS will address this issue outside of this
proceeding if the Board so requests.

Other Substantive Provisions

            11.    Schedule: The Parties propose the following schedule for the
resolution of the docket to permit an effective date on February 1, 2008, on a
bills rendered basis:

November 29, 2007

MOU filed with Board

December --, 2007

CVPS files supporting testimony

November 29, 2007 to hearing

Parties respond to any inquiries of Board

December --, 2007 or January, -- 2008 at
[XXXX am, pm]

Technical Hearing

January --, 2008

Anticipated Board Order

December billing cycle

CVPS includes notice to customers with bill insert

February 1, 2008

Rates effective on a bills-rendered basis

            12.    Notice to customers: In order to provide notice of the rate
increase to customers, CVPS shall include in its December bills to customers a
notice, with form and content approved by the Department and the Board and in a
size of least 3 3/8 inches by 5 5/8 inches. Pursuant to the approval of the
Board and Department, the notice shall read:

CVPS, DPS reach agreement on small rate increase


CVPS and the Department of Public Service have agreed to a 2.3 percent rate
increase to take effect with bills rendered in February, reduced from a 4.46
percent increase initially sought by CVPS.  The change must be approved by the
Public Service Board.



We believe the settlement will provide CVPS with modest but adequate funds to
improve customer service and reliability, while maintaining competitive rates
compared to the rest of New England.  Working with the DPS, we reduced our
initial request while committing to make substantial additional investments in
tree trimming and system upgrades.

If approved, a residential customer using 500 kilowatt-hours per month would see
an increase of $1.65, from $71.46 to $73.11.  The proposed rates would be 5.9
percent higher than rates in 1999.  By comparison, between 1999 and 2006, the
Consumer Price Index has risen 21 percent, while the CPI for energy has risen
almost 85 percent. For more information, visit www.cvps.com/settlement or call
800-649-2877 for a copy of the settlement.  

12. Business Process Review:

            a.            Scope: In PSB Docket No. 7336, CVPS has proposed an
Alternative Regulation Plan that includes cost controls and incentives for CVPS
to operate efficiently. The DPS and CVPS desire an independent review of CVPS's
business management and related business processes to assure that its cost
controls are sufficiently challenging and that it is operating efficiently.
Accordingly, CVPS will undertake a Business Process Review ("Review"). The scope
of the Review will include but not be limited to the following areas:

 * analysis and evaluation of management's execution and implementation of the
   Company's mission, vision and values;
 * analysis and evaluation of managerial and decision-making processes to
   enhance cost efficiency and organizational productivity;
 * the use of technology with a focus on its use to enhance productivity;
 * organizational structure and staffing levels;
 * organizational development plans and practices including succession planning;
 * wage and salary structure including size and compensation of the Senior
   Officer team;
 * the Company's response to regulatory input including its annual surveys, and
   ability and willingness to adapt based on such input;
 * vehicle leasing/replacement program and associated financing;
 * D&O insurance design and cost including coverage and limits;
 * Other operational and managerial areas as mutually agreed by the Parties.

            b.            Process: Within 90 days following approval of this
settlement in Docket No. 7321, CVPS will issue a Request for Proposal ("RFP")
approved by the DPS for a management consultant ("consultant") to perform the
Review in accordance with the scope set forth above. The RFP shall provide for
DPS to receive copies of all proposals as well as all reports and deliverables
produced by the consultant in connection with the Review. DPS and CVPS must
agree on the selection of the consultant for the Review, and will jointly
participate in development of the Review plan, oversight of the Review, and
resolution of all issues regarding staffing, oversight, or other aspects of the
conduct of the Review. In the event the DPS and CVPS cannot agree on the RFP,
consultant, or other matters related to the Review, all options will be
submitted to the PSB for final resolution. The foregoing notwithstanding, CVPS
agrees that the contract for the Review will be issued within either 45 days
following the receipt of proposals or within 10 days after resolution of any
issues by the PSB, if necessary. The contract shall be between CVPS and the
selected consultant, and neither DPS nor the State of Vermont shall bear any
liability in connection with any aspect of the Review. The Protective Agreement
entered into in this docket will apply to claims by CVPS of confidential
treatment of documents and that the standard process used in discovery will
apply to claims by CVPS of privilege or attorney work product.

            c.            Implementation: It is expected that CVPS will
implement the recommendations made by the consultant performing the Review,
provided that, if any of the recommendations are not considered reasonable by
CVPS, CVPS will first consult with the DPS to resolve any issues, and, if that
consultation does not lead to a mutual agreement, CVPS must submit the issue to
the PSB for resolution.

            d.             (i) Recovery of costs: The DPS agrees to support rate
recovery of the cost of the Review (which may require the granting of an
Accounting Order or other approval in this docket to authorize the deferral of
costs of the Review). The support of recovery by the DPS in this subparagraph
(d) may be voided in the event of: (i) a failure or refusal by CVPS to follow
the process set forth in Paragraph 1(c) above; (ii) a failure of CVPS to fully
cooperate with the consultant; or (iii) imprudent or unreasonable conduct by
CVPS in connection with the Review.

                        (ii) Request for specific order: The Parties request
that the Board include in its Order in this docket a provision allowing the
Company to book and defer the Company's costs relating to the Business Process
Review as a regulatory asset for recovery from ratepayers in a future
proceeding, and providing that the support of recovery of such costs by the DPS
may be voided in the event of: (i) a failure or refusal by CVPS to follow the
process set forth in paragraph 12(c) of the Memorandum of Understanding ; (ii) a
failure of CVPS to fully cooperate with the consultant; or (iii) imprudent or
unreasonable conduct by CVPS in connection with the Review.

            e.            Vehicle Fleet: As part of the Review, CVPS's vehicle
leasing/replacement program and associated financing will be reviewed to
determine if CVPS's current practice of leasing vehicles is efficient or should
be changed. Pending completion of the Review and any resulting recommendations,
DPS reserves the right to recommend to the PSB that CVPS complete an actual cost
benefit analysis for each of the actual vehicles being added (which would be
backed up with documented purchase and bid quotes from the vendors which were
selected from competitive bidding).

            13.     Earnings Cap:

            a. Cap: (i) Pending adoption of an Alternative Regulation Plan or an
order in a future rate case, an earnings cap of 10.71% ROE shall be in effect.
Presuming the rate increase is effective on a bills-rendered basis February 1,
2008, this earnings cap shall be pro rated for the period from January 1, 2008
until the effective date of an Alternative Regulation Plan or an order in a
future rate case. If the rate increase is effective on a service-rendered basis
February 1, 2008, this earnings cap shall be pro rated for the period from
February 1, 2008 until the effective date of an Alternative Regulation Plan or
an order in a future rate case. (If the rates are effective on a different date,
the Earnings Cap start date above shall be changed accordingly.) If no
Alternative Regulation Plan is implemented or no order in a future rate case is
issued, the earnings cap shall remain in place.

            (ii) The methods for calculating the earnings cap and pro-rating any
portion of a year in which the earnings cap is applicable shall be consistent
with the provisions set forth in the Memorandum of Understanding between the
Department and the Company in Docket No. 7191 ("7191 MOU")

            b. 2007 Incentive: For purposes of calculating compliance with the
earnings cap, in addition to the regular rate making adjustments, the amount of
the incentive compensation payout to CVPS employees (for 2007 performance) shall
be limited to the lesser of the dollar amount included in the rate filing
($606,778) or actual payout.

            14.     Operational Restrictions:

            a. Employee Levels for Rate Case Purposes: There will be no new net
additions beyond 540 (530 as of 12/31/06 plus 10 that are included in this rate
case) to full time employee equivalents included for recovery in subsequent rate
case filings, pending completion of the Review.

            b. Incentive Levels for Rate Case Purposes: For subsequent rate case
filings, CVPS will continue to exclude 100% of officers' incentive compensation
and 50% of employees' actual incentive compensation, until the Company returns
to investment grade. Nothing in this subparagraph 14(b) shall preclude the DPS
from seeking or requesting the same or a changed exclusion of officers'
incentives in any future docket.

            c. Officer Compensation for Rate Case Purposes: For subsequent rate
case filings, officers' base salary percentage increases to be included in rates
shall not exceed the percentage union increase for base pay reflected in this
COS filing, until the Company returns to investment grade. Nothing in this
subparagraph 14(c) shall preclude the DPS from seeking or requesting the same or
changed officers' base salary percentage increases to be included in rates in
any future docket.

            15.     Plant Additions Documentation: CVPS and the DPS agree that
plant addition costs for electric utility rate filings should be supported by a
known and consistently applied set of guidelines. These guidelines are contained
in PSB rate orders, and require that outside contractors and material
purchases should be supported by documentation in the form of quotes, estimates
and/or recent invoices for the same item.  Internal costs should be supported by
costs for similar projects that have been completed.

            16.     Integration with Alternative Regulation Plan: The Parties
acknowledge and agree that, for purposes of CVPS's Alternative Regulation Plan
filing in Docket No. 7336, the authorized ROE immediately preceding the
Alternative Regulation effective date shall be considered to be 10.71%. Further,
in consideration of this settlement, CVPS and DPS agree that, upon the effective
date of CVPS's filed Alternative Regulation Plan, as may be approved in Docket
No. 7336, the authorized ROE shall be 10.21% and the attached Cost of Service
(Attachment 2) shall be adopted resulting in a rate decrease of .5%
($1,379,000). Other than this express provision, nothing in this settlement of
Docket No. 7321 is intended to affect, modify or prejudice the position of
either party with respect to the terms of CVPS's Alternative Regulation Plan, as
filed.

            All else being equal, this Docket No. 7321 settlement would result
in the following, upon the adoption of CVPS's Alternative Regulation Plan:

 

Under Alternative Regulation
Increase in revenue requirement

ROE

WACC

DPS Adjustments total


$5,023

10.21%

8.25%

$7,391


1.8%





59.6%

            17.     Alternative Regulation Litigation Schedule: The Parties
acknowledge that implementation of a reasonable Alternative Regulation Plan for
CVPS is desirable. Accordingly, Alternative Regulation items not resolved by
December 31, 2007, will be submitted for PSB resolution in docket No. 7336 so
that implementation of the Plan is not unduly delayed. The Parties further
acknowledge that the following items are the primary sources of disagreement
between the Parties: (i) the formulation of the cost caps (uni-cap and sub-cap)
related to total overall costs including power and non-power costs, and (ii) the
formulation of the dead bands and sharing bands.

            18.     Carryover provisions: The following provisions of the 7191
MOU shall remain in effect:

            a. Decommissioning costs: If the decommissioning costs for Yankee
Atomic, Connecticut Yankee, or Maine Yankee increase or decrease from levels now
projected for 2008 and subsequent years (as shown in CVPS's filing in this
case), CVPS shall notify the Board and Department.

            b. Net salvage: Pursuant to paragraph 13 of the March 29, 2005 Order
in Docket Nos. 6946 and 6988, at 172, CVPS shall continue to follow the
recording and reporting requirements of FERC Order 631 for Vermont
jurisdictional ratemaking purposes. CVPS shall track and report its prior and
future net salvage collections in a separate subsidiary account. CVPS shall show
this separate account in future cost-of-service filings.

            c. Tree trimming and pole treating: The tree trimming and pole
treating expenditures and reporting requirements in paragraphs 15 and 16 of the
March 29, 2005 Order in Docket Nos. 6946 and 6988, at 172, shall continue to
apply, with the annual tree trimming amount adjusted to $9,742,265 and the
annual pole treating amount adjusted to $510,500 to reflect the increased costs
shown in CVPS's filing in this docket.

            d. Regulatory assets and liabilities: CVPS shall continue the policy
adopted in the Order entered March 29, 2005 in Docket Nos. 6946 and 6988: upon
the expiration of a regulatory asset or liability, the corresponding rate
revenue shall be booked as a reverse amortization in an opposing regulatory
liability or asset account.

            e. Power cost witnesses: When Central Vermont prefiles its testimony
and exhibits in support of subsequent rate changes, it may include forecasts and
projections from third party power suppliers (e.g., Millstone, McNeil, etc.) in
the testimony of its in-house power cost witness(es), in accordance with the
provisions of the 7191 MOU.

            f.. Methods, practices and procedures: Other than specifically
addressed in this MOU, nothing in this MOU seeks approval of, or represents
agreement on, the methods, practices and procedures concerning the construction
of the CVPS Cost of Service.

General Provisions

            19.     This MOU provides a final resolution to all issues in this
proceeding regarding CVPS's request to increase rates, except as specifically
discussed herein.

            20.     This MOU shall become effective upon the issuance of
approval by the PSB in the manner contemplated herein.

            21.     Other than as specifically provided in paragraphs 16 and 17
hereof (relating to Docket No. 7336 matters), the Parties agree that this MOU
and any Order approving this MOU relate only to these Parties and should not be
construed by any party or tribunal as having precedential or any other impact on
proceedings involving other utilities. The Parties have made compromises on
specific issues to reach this MOU. The MOU and any Order approving this MOU
shall not be construed by any party or tribunal as having precedential impact on
any future proceedings involving the Parties (other than as specifically
provided in paragraphs 16 and 17 hereof) except as necessary to ensure
implementation of this MOU or to enforce an order of the PSB resulting from this
MOU. Other than as specifically provided in paragraphs 16 and 17 hereof, the
Parties reserve the right in future proceedings to advocate positions that
differ from those set forth in this MOU, and this MOU and any Order approving
this MOU may not in any future proceeding be used against any party except as
necessary to enforce rights and obligations under this MOU or to enforce an
order of the PSB resulting from this MOU.

            22.     Except as otherwise provided for herein, the Parties agree
that this Memorandum shall be effective, and shall bind the Parties hereto, only
if the Public Service Board issues an order in this docket containing terms
substantially consistent with this MOU in all respects.

            23.     The Parties agree that should the Board fail to approve the
MOU substantially in its entirety, the Parties' agreements set forth herein
shall terminate if so requested by either Party, in which case, the Parties
shall have the right to file additional prefiled testimony on all issues in the
above referenced docket and the Parties' agreements shall not be construed by
any party or tribunal as having precedential impact on any future testimony or
positions which may be advanced in these proceedings.

            24.     The DPS shall support this MOU and issuance of the orders
contemplated herein to the extent consistent with its obligations under Title
30, Vermont Statutes Annotated.

            DATED at Montpelier, Vermont this 29th day of November, 2007.




By:






By:

VERMONT DEPARTMENT OF
    PUBLIC SERVICE

 /s/ Geoffrey Commons, Esq.                      
Geoffrey Commons, Esq.
Special Counsel


CENTRAL VERMONT PUBLIC
    SERVICE CORPORATION

 /s/ Kenneth C. Picton, Esq.                          
Kenneth C. Picton, Esq.
Assistant General Counsel

Rate Case Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
COST OF SERVICE
TEST YEAR ENDED December 31, 2006
(000's Omitted)

       

(A)

(B)

(C)

(D)

(E)

(F)


Line
No.
----



Description
--------------



Per Books
-----------



Adjustments
-------------

Adjusted
Cost of
Service
-----------

 

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45

Operating Expenses
  Purchased Power, net
  Production
  Transmission
  Distribution
  Customer Accounting
  Customer Service and Information
  Sales
  Administrative and General
  Depreciation & Amortization
  Amortization of Property Losses
  Taxes - Federal and State
             - Municipal
             - Other, excluding Revenue Taxes

Total Operating Expenses
Return on Utility Rate Base

Total Cost of Service Before Credits

Less:
  Equity in Earnings of Affiliates
  Other Operating Expenses
  Interest Income - Line Extensions

Allocable Cost of Service
Less:
  Costs Allocated to Wholesale

Cost of Service to Ultimate Consumers
Accounts Correcting for Efficiency

Adjusted Cost of Service to Ultimate Consumers
Uncollectible Accounts - Rate Year

Readjusted Cost of Service to Ulti. Consumers
Gross Revenue & Fuel Gross Receipts Taxes

Total Cost of Service to Ultimate Consumers

Revenue from Ultimate Consumers

Revenue Deficiency from Ultimate Consumers

Rate Increase Percent


$116,412
12,138
17,096
26,538
6,041
1,117
74
33,419
16,498
0
8,569
9,007
2,665
----------
$249,574
24,629
----------
$274,203


3,240
7,829
0
----------
$263,134

2,500
----------
$260,634
73
----------
$260,707
0
----------
$260,707
2,685
----------
$263,392


$11,513 
(1,251)
10,652 
5,213 
(1,887)
1 
3 
873 
(975)
0 
2,572 
410 
84 
---------- 
$27,208 
4,601 
----------
$31,809 


12,164 
(616)
0
----------
$20,261 

192 
----------
$20,069 
(73)
----------
$19,996 
1,174 
----------
$21,170 
162 
----------
$21,332 


$127,925
10,887
27,748
31,751
4,154
1,118
77
34,292
15,523
0
11,141
9,417
2,749
----------
$276,782
29,230
----------
$306,012


15,404
7,213
0
----------
$283,395

2,692
----------
$280,703
0
----------
$280,703
1,174
----------
$281,877
2,847
----------
$284,724

278,322
----------
$6,402

2.30%

















8.50%










0.95%

Rate Case Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RATE BASE
TEST YEAR ENDED December 31, 2006
(000's Omitted)

       

(A)

(B)

(C)

(D)

(E)

 


Line
No.
----



Description
--------------

13 Month
Average
Per Books
-----------



Adjustments
-------------


Adjusted
Rate Base
-----------

 

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

  Production
  Joint Ownership
  Transmission
  Distribution
  General

Subtotal
  Acquisition Adjustment
  Rochester HQ Contract Purchase
  Asset Retirement Oblig. Change from Test Year

           Utility Plant in Service

  Plant Held for Future Use
  Capital Expense
  Investment in Affiliates
  Construction Work in Progress
  TY 2006 Millstone 3 Energy
  TY 2006 Millstone 3 Capacity
  RY 2008-9 Millstone 3 Energy
  RY 2008-9 Millstone 3 Capacity
  Working Capital Allowance
  VPSB Accounting Orders

  Company Financed Line Extensions
  Less:
    Accumulated Depreciation
     Accumulated Deferred Income Taxes
     Accumulated Deferred Investment Tax Credits
     Customer Advances for Construction
     Accrued Pension Expense
     Acc. Post-Ret. Medical Expense FAS 106
     Acc. Other Post-Employment Ben. Exp. FAS 112
     Customer Deposits
     1991 VY CPR Rebate
     Other Current Liabilities

           Total Rate Base

$47,275 
112,216 
40,956 
266,589 
45,353 
----------
$512,389 
(78)
6 
0 
----------
$512,317 

43 
0 
25,264 
8,783 
693 
230 
0 
0 
22,407 
0 

49 

234,822 
31,472 
3,642 
15 
6,407 
802 
1,787 
811 
272 
0 
----------
$289,756 

$9,783 
(1,830)
3,587 
20,939 
(6,887)
----------
$25,592 
(864)
10 
(598)
----------
$24,140 

0 
2,343 
68,160 
(2,356)
(693)
(230)
380 
297 
1,214 
(1,383)

0 

18,365 
21,662 
0 
0 
(6,364)
(626)
774 
0 
(101)
4,034 
----------
$54,128 

$57,058 
110,386 
44,543 
287,528 
38,466 
----------
$537,981 
(942)
16 
(598)
----------
$536,457 

43 
2,343 
93,424 
6,427 
0 
0 
380 
297 
23,621 
(1,383)

49 

253,187 
53,134 
3,642 
15 
43 
176 
2,561 
811 
171 
4,034 
----------
$343,884 

 

Rate Case Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
COST OF SERVICE
At February 1, 2008
(000's Omitted)

1

     

Effective Tax Rate =

40.525%

2
3
4

 


Adjusted
-----------


Proportion
-------------


Cost Rate
-----------


Weighted %
-----------


Pre Tax %
-----------

5
6
7
8
9

 

Long-Term Debt
Preferred Stock
Common Equity

         Total

$176,750
10,054
186,933
----------
$373,737

47.29%
2.69%
50.02%
----------
100.00%

6.35%
5.32%
10.71%

3.00%
0.14%
5.36%
----------
8.50%

3.00%
0.24%
9.01%
----------
12.25%

Rate Case Settlement
November 19, 2007
Docket No. 7321

 

COS Adjustment No. 34
VPSB Accounting Orders

     

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45




Regulatory Assets (Account 1823)
Dkt 5980 DUP DSM
Dkt 6270 Independent Power Producers
Dkt 6330 Retail Choice Petition
Dkt 6946/6988 Incremental Yankee Atomic Decom.
Dkt 6946/6988 VY Sales Costs
Dkt 6946/6988 VY Fuel Rod Repair
Tree Trimming uncollection recovered in Docket 7191
SFAS 158 Transition Expense (5th Quarter 2208)
Asset Retirement Obligation

Unrecovered Plant and Regulatory Study Costs (Account 1822)
2006 Depreciation Study

Miscellaneous Deferred Debits (Account 1860)
Dkt6946/6988 Tree Trimming/Pole treating underc.

Total Regulatory Assets & Misc. Deferred Debits

Less:
Regulatory Liabilities (Account 2540)
Dkt 6062 VEPPI Cost Mitigation Rebate & Dkt 6270
Dkt 6460 Millstone Decommissioning Amount Non-pay
Dkt 5800 Brockway Mills Refund
Dkt 6270 Non Petitioning Utilities Cost Reimb.
Dkt 6460/6988 Earnings Cap
NEIL Insurance refund re Millstone
Dkt 6946/6988 CVEC gain
Reverse Amortization - Dkt 5980 DUP ACE
Emission Allowances/RECs/CFIs
VY IRS settlement
Envronmental Reserve Adjustment
Maine Yankee Decommissioning Incentive
Prov for Rate Refund (VY Accting Order Dkt 7191)
Accounts Payable DPS_NYPA agreement
ENVY transformer fire settlement

Total Regulatory Liabilities


Net Regulatory Assets/Liabilities

Per Books
Amortization
----------------

$0 
47,268 
2,052 
517,728 
1,984,800 
923,580 
0 
0 
0 


0 


0 
----------------
$3,475,428 



187,161 
127,554 
53,688 
106,392 
3,842,676 
0 
2,216,328 
(72,915)
0 
0 
0 
0 
0 
0 
0 
----------------
$6,460,884 

----------------
($2,985,456)


Rate Year
Amortization
----------------

$7,418 
0 
0 
0 
0 
0 
84,275 
320,000 
30,220 


13,364 


138,152 
----------------
$593,429 



0 
0 
0 
0 
640,445 
95,158 
0 
0 
307,874 
362,759 
923,593 
27,000 
846,267 
108,688 
243,696 
----------------
$3,555,480 

----------------
($2,962,051)



Adjustment
--------------

$7,418 
(47,268)
(2,052)
(517,728)
(1,984,800)
(923,580)
84,275 
320,000 
30,220 


13,364 


138,152 
--------------
($2,881,999)



(187,161)
(127,554)
(53,688)
(106,392)
(3,202,231)
95,158 
(2,216,328)
72,915 
307,874 
362,759 
923,593 
27,000 
846,267 
108,688 
243,696 
--------------
($2,905,404)

--------------
$23,405 


Rate Case Settlement
November 19, 2007
Docket No. 7321

 

COS Adjustment No. 34
VPSB Accounting Orders

           

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47






Regulatory Assets (Account 1823)
Dkt 5980 DUP DSM
Dkt 6270 Independent Power Producers
Dkt 6330 Retail Choice Petition
Dkt 6946/6988 Incremental Yankee Atomic Decom.
Dkt 6946/6988 VY Sales Costs
Dkt 6946/6988 VY Fuel Rod Repair
Tree Trimming uncollection recovered in Docket 7191
SFAS 158 Transition Expense (5th Quarter 2208)
Asset Retirement Obligation

Unrecovered Plant and Regulatory Study Costs (Account 1822)
2006 Depreciation Study

Miscellaneous Deferred Debits
Dkt6946/6988 Tree Trimming/Pole treating underc.

Total Regulatory Assets & Misc. Deferred Debits

Less:
Regulatory Liabilities
Dkt 6062 VEPPI Cost Mitigation Rebate & Dkt 6270
Dkt 6460 Millstone Decommissioning Amount Non-pay
Dkt 5800 Brockway Mills Refund
Dkt 6270 Non Petitioning Utilities Cost Reimb.
Dkt 6460/6988 Earnings Cap
NEIL Insurance refund re Millstone
Dkt 6946/6988 CVEC gain
Reverse Amortization - Dkt 5980 DUP ACE
Emission Allowances/RECs/CFIs
VY IRS settlement
Environmental Reserve Adjustment
Maine Yankee Decommissioning Incentive

Prov for Rate Refund (VY Accting Order Dkt 7191)
Accounts Payable DPS_NYPA agreement
ENVY transformer fire settlement

Total Regulatory Liabilities


Net Regulatory Assets/Liabilities




Adjustment
-------------

$7,418 
(47,268)
(2,052)
(517,728)
(1,984,800)
(923,580)
84,275 
320,000 
30,220 


13,364 


138,152 
----------
($2,881,999)



(187,161)
(127,554)
(53,688)
(106,392)
(3,202,231)
95,158 
(2,216,328)
72,915 
307,874 
362,759 
923,593 
27,000 

846,267 
108,688 
243,696
----------
($2,905,404)

----------
$23,405 




Production
------------


($47,268)

(517,728)
(1,984,800)
(923,580)









----------
($3,473,376)



(187,161)
(127,554)
(53,688)
(106,392)

95,158 
(2,216,328)

307,874 
362,759 

27,000 


108,688 
243,696
----------
($1,545,948)

----------
($1,927,428)



Customer
Service
-------------

$7,418 














----------
$7,418 



















----------
$0 

----------
$7,418 




Distribution
--------------







84,275 







$138,152 
----------
$222,427 



















----------
$0 

----------
$222,427 



Admin
& General
-------------



($2,052)




320,000 
30,220 


13,364 



----------
$361,532







($3,202,231)





923,593 


846,267 


----------
($1,432,371)

----------
$1,793,903 




ACE       
----------




























72,915 








----------
$72,915 

----------
($72,915)

Alt Reg Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
COST OF SERVICE
TEST YEAR ENDED December 31, 2006
(000's Omitted)

       

(A)

(B)

(C)

(D)

(E)

(F)


Line
No.
----



Description
--------------



Per Books
-----------



Adjustments
-------------

Adjusted
Cost of
Service
-----------

 

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45

Operating Expenses
  Purchased Power, net
  Production
  Transmission
  Distribution
  Customer Accounting
  Customer Service and Information
  Sales
  Administrative and General
  Depreciation & Amortization
  Amortization of Property Losses
  Taxes - Federal and State
             - Municipal
             - Other, excluding Revenue Taxes

Total Operating Expenses
Return on Utility Rate Base

Total Cost of Service Before Credits

Less:
  Equity in Earnings of Affiliates
  Other Operating Expenses
  Interest Income - Line Extensions

Allocable Cost of Service
Less:
  Costs Allocated to Wholesale

Cost of Service to Ultimate Consumers
Accounts Correcting for Efficiency

Adjusted Cost of Service to Ultimate Consumers
Uncollectible Accounts - Rate Year

Readjusted Cost of Service to Ulti. Consumers
Gross Revenue & Fuel Gross Receipts Taxes

Total Cost of Service to Ultimate Consumers

Revenue from Ultimate Consumers

Revenue Deficiency from Ultimate Consumers

Rate Increase Percent


$116,412
12,138
17,096
26,538
6,041
1,117
74
33,419
16,498
0
8,569
9,007
2,665
----------
$249,574
23,905
----------
$273,479


3,240
7,829
0
----------
$262,410

2,493
----------
$259,917
73
----------
$259,990
0
----------
$259,990
2,685
----------
$262,675


$11,513 
(1,251)
10,652 
5,213 
(1,887)
1 
3 
945 
(975)
0 
1,986 
410 
84 
---------- 
$26,694 
4,466 
----------
$31,160 


12,164 
(616)
0 
----------
$19,612 

186 
----------
$19,426 
(73)
----------
$19,353 
1,169 
----------
$20,522 
148 
----------
$20,670 


$127,925
10,887
27,748
31,751
4,154
1,118
77
34,364
15,523
0
10,555
9,417
2,749
----------
$276,268
28,371
----------
$304,639


15,404
7,213
0
----------
$282,022

2,679
----------
$279,343
0
----------
$279,343
1,169
----------
$280,512
2,833
----------
$283,345

278,322
----------
$5,023

1.80%

















8.25%










0.95%

Alt Reg Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
RATE BASE
TEST YEAR ENDED December 31, 2006
(000's Omitted)

       

(A)

(B)

(C)

(D)

(E)

 


Line
No.
----



Description
--------------

13 Month
Average
Per Books
-----------



Adjustments
-------------


Adjusted
Rate Base
-----------

 

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38

  Production
  Joint Ownership
  Transmission
  Distribution
  General

Subtotal
  Acquisition Adjustment
  Rochester HQ Contract Purchase
  Asset Retirement Oblig. Change from Test Year

           Utility Plant in Service

  Plant Held for Future Use
  Capital Expense
  Investment in Affiliates
  Construction Work in Progress
  TY 2006 Millstone 3 Energy
  TY 2006 Millstone 3 Capacity
  RY 2008-9 Millstone 3 Energy
  RY 2008-9 Millstone 3 Capacity
  Working Capital Allowance
  VPSB Accounting Orders

  Company Financed Line Extensions
  Less:
    Accumulated Depreciation
     Accumulated Deferred Income Taxes
     Accumulated Deferred Investment Tax Credits
     Customer Advances for Construction
     Accrued Pension Expense
     Acc. Post-Ret. Medical Expense FAS 106
     Acc. Other Post-Employment Ben. Exp. FAS 112
     Customer Deposits
     1991 VY CPR Rebate
     Other Current Liabilities

           Total Rate Base

$47,275 
112,216 
40,956 
266,589 
45,353 
----------
$512,389 
(78)
6 
0 
----------
$512,317 

43 
0 
25,264 
8,783 
693 
230 
0 
0 
22,407 
0 

49 

234,822 
31,472 
3,642 
15 
6,407 
802 
1,787 
811 
272 
0 
----------
$289,756 

$9,783 
(1,830)
3,587 
20,939 
(6,887)
----------
$25,592 
(864)
10 
(598)
----------
$24,140 

0 
2,343 
68,160 
(2,356)
(693)
(230)
380 
297 
1,217 
(1,383)

0 

18,365 
21,662 
0 
0 
(6,364)
(626)
774 
0 
(101)
4,034 
----------
$54,131 

$57,058 
110,386 
44,543 
287,528 
38,466 
----------
$537,981 
(942)
16 
(598)
----------
$536,457 

43 
2,343 
93,424 
6,427 
0 
0 
380 
297 
23,624 
(1,383)

49 

253,187 
53,134 
3,642 
15 
43 
176 
2,561 
811 
171 
4,034 
----------
$343,887 

 

Alt Reg Settlement
November 19, 2007
Docket No. 7321
Schedule 1

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION
COST OF SERVICE
At February 1, 2008
(000's Omitted)

1

     

Effective Tax Rate =

40.525%

2
3
4

 


Adjusted
-----------


Proportion
-------------


Cost Rate
-----------


Weighted %
-----------


Pre Tax %
-----------

5
6
7
8
9

 

Long-Term Debt
Preferred Stock
Common Equity

         Total

$176,750
10,054
186,933
----------
$373,737

47.29%
2.69%
50.02%
----------
100.00%

6.35%
5.32%
10.21%

3.00%
0.14%
5.11%
----------
8.25%

3.00%
0.24%
8.59%
----------
11.83%

Alt Reg Settlement
November 19, 2007
Docket No. 7321

 

COS Adjustment No. 34
VPSB Accounting Orders

     

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45




Regulatory Assets (Account 1823)
Dkt 5980 DUP DSM
Dkt 6270 Independent Power Producers
Dkt 6330 Retail Choice Petition
Dkt 6946/6988 Incremental Yankee Atomic Decom.
Dkt 6946/6988 VY Sales Costs
Dkt 6946/6988 VY Fuel Rod Repair
Tree Trimming uncollection recovered in Docket 7191
SFAS 158 Transition Expense (5th Quarter 2208)
Asset Retirement Obligation

Unrecovered Plant and Regulatory Study Costs (Account 1822)
2006 Depreciation Study

Miscellaneous Deferred Debits (Account 1860)
Dkt6946/6988 Tree Trimming/Pole treating underc.

Total Regulatory Assets & Misc. Deferred Debits

Less:
Regulatory Liabilities (Account 2540)
Dkt 6062 VEPPI Cost Mitigation Rebate & Dkt 6270
Dkt 6460 Millstone Decommissioning Amount Non-pay
Dkt 5800 Brockway Mills Refund
Dkt 6270 Non Petitioning Utilities Cost Reimb.
Dkt 6460/6988 Earnings Cap
NEIL Insurance refund re Millstone
Dkt 6946/6988 CVEC gain
Reverse Amortization - Dkt 5980 DUP ACE
Emission Allowances/RECs/CFIs
VY IRS settlement
Envronmental Reserve Adjustment
Maine Yankee Decommissioning Incentive
Prov for Rate Refund (VY Accting Order Dkt 7191)
Accounts Payable DPS_NYPA agreement
ENVY transformer fire settlement

Total Regulatory Liabilities


Net Regulatory Assets/Liabilities

Per Books
Amortization
----------------

$0 
47,268 
2,052 
517,728 
1,984,800 
923,580 
0 
0 
0 


0 


0 
----------------
$3,475,428 



187,161 
127,554 
53,688 
106,392 
3,842,676 
0 
2,216,328 
(72,915)
0 
0 
0 
0 
0 
0 
0 
----------------
$6,460,884 

----------------
($2,985,456)


Rate Year
Amortization
----------------

$7,418 
0 
0 
0 
0 
0 
84,275 
320,000 
30,220 


13,364 


138,152 
----------------
$593,429 



0 
0 
0 
0 
640,445 
95,158 
0 
0 
307,874 
362,759 
923,593 
27,000 
846,267 
108,688 
243,696 
----------------
$3,555,480 

----------------
($2,962,051)



Adjustment
--------------

$7,418 
(47,268)
(2,052)
(517,728)
(1,984,800)
(923,580)
84,275 
320,000 
30,220 


13,364 


138,152 
--------------
($2,881,999)



(187,161)
(127,554)
(53,688)
(106,392)
(3,202,231)
95,158 
(2,216,328)
72,915 
307,874 
362,759 
923,593 
27,000 
846,267 
108,688 
243,696 
--------------
($2,905,404)

--------------
$23,405 


Alt Reg Settlement
November 19, 2007
Docket No. 7321

 

COS Adjustment No. 34
VPSB Accounting Orders

           

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47






Regulatory Assets (Account 1823)
Dkt 5980 DUP DSM
Dkt 6270 Independent Power Producers
Dkt 6330 Retail Choice Petition
Dkt 6946/6988 Incremental Yankee Atomic Decom.
Dkt 6946/6988 VY Sales Costs
Dkt 6946/6988 VY Fuel Rod Repair
Tree Trimming uncollection recovered in Docket 7191
SFAS 158 Transition Expense (5th Quarter 2208)
Asset Retirement Obligation

Unrecovered Plant and Regulatory Study Costs (Account 1822)
2006 Depreciation Study

Miscellaneous Deferred Debits
Dkt6946/6988 Tree Trimming/Pole treating underc.

Total Regulatory Assets & Misc. Deferred Debits

Less:
Regulatory Liabilities
Dkt 6062 VEPPI Cost Mitigation Rebate & Dkt 6270
Dkt 6460 Millstone Decommissioning Amount Non-pay
Dkt 5800 Brockway Mills Refund
Dkt 6270 Non Petitioning Utilities Cost Reimb.
Dkt 6460/6988 Earnings Cap
NEIL Insurance refund re Millstone
Dkt 6946/6988 CVEC gain
Reverse Amortization - Dkt 5980 DUP ACE
Emission Allowances/RECs/CFIs
VY IRS settlement
Environmental Reserve Adjustment
Maine Yankee Decommissioning Incentive

Prov for Rate Refund (VY Accting Order Dkt 7191)
Accounts Payable DPS_NYPA agreement
ENVY transformer fire settlement

Total Regulatory Liabilities


Net Regulatory Assets/Liabilities




Adjustment
-------------

$7,418 
(47,268)
(2,052)
(517,728)
(1,984,800)
(923,580)
84,275 
320,000 
30,220 


13,364 


138,152 
----------
($2,881,999)



(187,161)
(127,554)
(53,688)
(106,392)
(3,202,231)
95,158 
(2,216,328)
72,915 
307,874 
362,759 
923,593 
27,000 

846,267 
108,688 
243,696
----------
($2,905,404)

----------
$23,405 




Production
------------


($47,268)

(517,728)
(1,984,800)
(923,580)









----------
($3,473,376)



(187,161)
(127,554)
(53,688)
(106,392)

95,158 
(2,216,328)

307,874 
362,759 

27,000 


108,688 
243,696
----------
($1,545,948)

----------
($1,927,428)



Customer
Service
-------------

$7,418 














----------
$7,418 



















----------
$0 

----------
$7,418 




Distribution
--------------







84,275 







$138,152 
----------
$222,427 



















----------
$0 

----------
$222,427 



Admin
& General
-------------



($2,052)




320,000 
30,220 


13,364 



----------
$361,532







($3,202,231)





923,593 


846,267 


----------
($1,432,371)

----------
$1,793,903 




ACE       
----------




























72,915 








----------
$72,915 

----------
($72,915)